Citation Nr: 0529726	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-00 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a higher initial evaluation for fibromyalgia, 
currently evaluated at 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1990 to May 
1991; she also has additional service with the South Carolina 
National Guard and the United States Army Reserve.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO), which addressed other issues which were 
previously on appeal and have since been resolved.  In a 
February 2003 rating decision, service connection was granted 
for fibromyalgia and a 10 percent rating was assigned 
effective March 13, 1996.  In October 2003, the Board 
remanded the issue of a higher rating for fibromyalgia to the 
RO for additional development.  This action has been 
accomplished.  


FINDING OF FACT

The veteran's symptoms of fibromyalgia are constant, or 
nearly so, and refractive to therapy.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for fibromyalgia are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.71a, Diagnostic Code 5025 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
May 2001, September 2002, and August 2004 letters  from the 
RO to the claimant.  In this case, the claimant was informed 
of the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

In a February 2003 rating decision, service connection was 
granted for fibromyalgia.  A 10 percent rating was assigned 
under Diagnostic Code 8850-5025 effective March 1996.  The 
veteran appealed the initial rating.  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims (the Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

In May 1996, the veteran was afforded a VA joints 
examination.  At that time, the veteran reported that she had 
multiple joint aches mostly related to her shoulder and 
cervical spine.  Physical examination resulted in diagnoses 
of partial rotator cuff tear with significant impingement and 
multi-directional instability of the right shoulder; and C-
6/C-7 radiculopathy based on muscle strength examination and 
distribution of pain into the right upper extremity.  X-rays 
of the cervical spine were normal.  Fibromyalgia was not 
diagnosed.  

In June 1996, the veteran was afforded a VA general 
examination.  At that time, she reported that she had memory 
loss, fatigue, back pain, and sleeping problems.  She denied 
having headaches, chills, nausea, or vomiting.  It was noted 
that during service, the veteran had lost over 25 pounds and 
currently weighed 124 pounds.  She was taking medication for 
her sleep difficulties and to increase appetite.  The veteran 
related that she was tired all the time over the course of a 
day.  Sleeping did not seem to relieve the fatigue 
significantly.  She denied any associated symptoms.  The 
veteran stated that she had back pain over the lumbar and 
cervical areas.  She reported that the cervical pain did not 
really radiate, but maybe into the right shoulder.  No one 
position aggravated it.  It just seemed to be present in 
general.  In the low back, it was non-radiating and might be 
worsened by lifting.  The veteran indicated that she only 
slept 2 hours at a time during the night.  She indicated that 
medication helped at first, but now it did not.  Physical 
examination revealed that her neck was supple with full range 
of motion.  Her back was without signs of scoliosis and had a 
normal lordotic curvature.  There was tenderness of palpation 
of the paraspinous area.  There was no muscle spasm.  The 
cervical spine had tenderness along the trapezius muscle, 
particularly in the right shoulder.  There were no muscle 
spasms.  There were no symptoms with regard to the abdomen.  
The extremities had pulses of 2+ and equal, bilaterally.  
There was no cyanosis or clubbing.  Neurological examination 
revealed that memory was 2/3 after 5 minutes.  After 30-40 
seconds, the veteran could remember the third item.  Motor 
strength was 5/5 in all modalities except for pincher grasp 
on the right hand which was weakened.  There was some atrophy 
involving the thenar of the right hand.  The left hand was 
normal.  Sensory examination demonstrated some blunting 
sensation in the first and second fingers on the right hand 
and was otherwise unremarkable.  Gait was narrow based.  
Romberg's was negative.  Tiptoe walk and heel walk were 
normal.  The assessment was chronic fatigue, reported memory 
loss, weight loss, back pain, and sleep disorder secondary to 
Persian Gulf, as reported by the veteran.  In addition, the 
veteran had right hand weakness with C6 radicular symptoms.  

A July 1996 VA examination revealed that the veteran had 
temporomandibular joint pain with intermittent headaches and 
right eye twitches.  She related that she had constant pain.  
The diagnosis was chronic right side temporomandibular joint 
problem.  

In a February 1998 letter, a VA physical indicated that the 
veteran was under care for classic fibromyalgia which was 
related to her Persian Gulf service.  

In May 1998, the veteran was afforded a VA general medical 
examination.  With regard to fibromyalgia, the veteran 
reported that she had body weakness, fatigue, and inability 
to sleep, arthralgias, headaches, and TMJ.  She stated that 
Cortisone injections seemed to help.  However, overall she 
related that she was miserable with the way she felt tired 
all of the time.  Physical examination revealed that her 
abdomen examination was negative.  Extremity examination was 
negative.  Neurolgic examination was non-focal.  
Musculoskeletal examination was significant for a positive 
Phalen's sign.  The impression was history of fibromyalgia, 
memory loss.  

In June 1998, the veteran was afforded a neurologic 
examination.  At that time, it was noted that the veteran had 
a diagnosis of fibromyalgia syndrome.  The veteran reported 
that she had diffuse body pain, complained of sleeplessness, 
and complaints of fatigue.  It was noted that she had a long 
history of psychoneurosis and had been treated for 
depression.  Examination revealed that the veteran had a 
flattened and withdrawn affect.  She was quiet.  She had no 
signed of organic mental dysfunction.  Cranial nerve 
examination demonstrated no abnormality.  Motor system 
examination demonstrated a normal muscle mass, tone, 
strength, station, gait, and coordination.  Tendon reflexes 
were symmetrical and there was no pathologic reflexes.  
Primary sensations were interesting.  In the extremities, the 
veteran denied the ability to detect the difference between 
dull and sharp.  In the head, she could detect the difference 
between dull and sharp.  In the extremities, vibratory sense 
was perfectly normal.  Proprioception was perfectly normal.  
Mechanical examination demonstrated tenderness in all of the 
classic tender points of fibromyalgia.  The problem was that 
she had tender points in every area touched virtually and so 
she had as many tender points outside of the typical 
fibromyalgia tender points as she did in the classical area.  
Thus, the diagnosis of fibromyalgia was questioned.  The 
impression was no neurologic disturbance.  The major issue in 
the veteran was that of a psychiatric disorder manifested by 
a depressive disorder.  

In July 1998, the veteran was afforded a joints examination.  
The veteran reported that she had fibromyalgia.  She related 
that she had muscle aches with trigger points in her hip and 
back for which she received medical treatment.  Examination 
of the upper extremities revealed impingement sign in the 
right shoulder.  Her elbow and wrist had 5/5 strength.  The 
veteran reported decreased sensation in the left hand in a 
non-dermatomal fashion.  The right hand had numbness only at 
the tips of the fingers which was shown by grossly decreased 
sensation to soft touch.  Examination of the lower 
extremities revealed 5/5 strength at the hips, knees, and 
ankles.  The veteran had some discomfort about the 
calcaneofibular ligament area.  Although the ankle did have 
full range of motion.  The veteran had discomfort in the heel 
pad and posteriorly.  This was exacerbated by forced 
dorsiflexion.  She had a normal gait with no assisted devices 
necessary for ambulation.  The impression was that the 
veteran had multiple symptomatic problems with basically some 
sort of tenderness with any level of palpation.  Her 
fibromyalgia affected her physically as well as mentally.  It 
was difficult to sort out true anatomical problems versus the 
soft tissue component to the fibromyalgia.  Most of her ankle 
and wrist symptoms were exacerbated by activities and usage.  
She did not require any additional supportive devices for her 
left ankle, however, she did wear bilateral wrist splints 
because she stated that they made her more comfortable with 
her using her wrists.  It was also indicated that she had 
carpal tunnel syndrome.  

In May 1999, the veteran testified at a personal hearing 
before the undersigned.  The veteran reported that she began 
having problems with sleeping as well as muscle and joint 
pain during service and she still had those problems.  She 
reported that she had a diagnosis of fibromyalgia with the 
classic symptoms of muscle pain and fatigue.  

Thereafter, the veteran submitted a periodical article which 
addressed symptoms of fibromyalgia.  She was not personally 
featured in this article.  It generally discussed 
symptomatology.  

VA outpatient records show that in June 1999, it was noted 
that the veteran was being followed for fibromyalgia and 
depression.  Currently, the veteran reported that she had 
headaches and was not sleeping well.  

In August 2000, the veteran was seen for trouble sleeping.  
It was noted that her joints had no swelling.  She had 
multiple trigger points in her back and shoulder.  

In March 2002, the veteran was afforded a VA fibromyalgia 
examination.  Currently, she reported that she felt good for 
the first one to one and a half hours of the day, but then 
she developed fatigue and would drop things and needed to use 
a walker.  She related that stress and physical activity 
would worsen her symptoms.  If she laid perfectly still, that 
alleviated the symptoms.  She indicated that she slept about 
four hours per night.  She reported having irritable bowel 
syndrome with constipation and some diarrhea.  She was 
treated with medication.  She reported having depression and 
anxiety.  On examination, the shoulders were normal with 
normal range of motion and strength.  There was some pain on 
extreme flexion and abduction of the shoulders.  There was 
some bicipital groove tenderness.  There was no suboccipital 
tenderness on either side.  She had some mild right lateral 
neck tenderness.  She had some tender points in both upper 
trapezius areas.  The medial supraspinatus areas were 
nontender.  She was tender in both second intercostals spaces 
anteriorly.  There was no tenderness in the region of the 
buttocks.  She was tender in the region of both greater 
trochanters as well as the distal and medial thighs.  
Strength was normal in all four extremities.  Straight leg 
raising was negative bilaterally.  The deep tendon reflexes 
were 2+ in the upper extremities and 1+ in the lower 
extremities.  All clinical and diagnostic testing was normal.  
X-rays showed a healed fracture of the distal left fifth 
metatarsal and a plantar spur.  The diagnosis was that the 
veteran fulfilled the criteria for a diagnosis of 
fibromyalgia.  She had some shoulder symptoms while in the 
military and her fibromyalgia was related to the military 
service.  The examiner indicated that any mechanical low back 
pain would be attributable to the fibromyalgia as well as her 
TMJ.  However, bicipital tendonitis and rotator cuff 
degeneration would not be so related.  

VA outpatient records show that in June 2002 and in June 
2003, the veteran complained of migraine and frontal 
headaches.  

In June 2003, the veteran was afforded a VA joints 
examination.  At that time, the veteran reported that she had 
trigger points in her hips and between her shoulder blades.  
She related that she had some pain with motions like walking 
or climbing stairs.  She stated that she had chronic pain 
which had exacerbations where she felt like she had painful 
areas or bruises between her shoulder blades.  She denied 
weakness and giving way.  She reported that she had 
headaches.  Physical examination of the right hip revealed 
mild to moderate tenderness to palpation over the right 
greater trochanter.  Testing revealed a mildly positive 
Faber's test.  Her range of motion of her hip was greater 
than 90 degrees of flexion, 20 degrees of extension, 60 
degrees of abduction, 55 degrees of external rotation.  
Internal rotation was 20 degrees and abduction was 50 
degrees.  Examination of the left hip revealed mild 
trochanter tenderness to palpation and a mildly positive  
Faber's test.  The veteran's range of motion was greater than 
90 degrees of flexion, 20 degrees of extension, 60 degrees of 
abduction, 50 degrees of external rotation, 50 degrees of 
internal rotation, and 10 degrees of adduction, all without 
pain.  Examination of the lower back revealed no myofascial 
trigger points.  However, there were subjective complaints of 
tenderness to palpation, bilateral paraspinous musculature.  
She had 90 degrees of forward flexion, 20 degrees of 
extension, 30 degrees of lateral side bending to the right 
and left, 5/5 manual motor testing in all major musculature, 
bilateral lower extremities.  Straight leg raising was 
negative bilaterally.  Deep tendon reflexes were 2+ and 
symmetric.  Examination of the upper back revealed mild 
tenderness to palpation of the levators and rhomboids 
bilaterally.  There was no evidence of myofascial trigger 
points.  She had 5/5 manual motor testing in all major 
musculature, bilaterally.  Deep tendon reflexes were 2+ and 
symmetric.  The assessment was that the examiner found no 
objective evidence of limiting of myofascial or 
interarticular difficulties which would limit the veteran 
from being employable.  The examiner stated that there was 
some mild trochanteric bursitis bilaterally which was a 
subjective finding and some myofascial tenderness on 
subjective complaints during the examination.  There was no 
evidence of loss of range of motion in the upper or lower 
back.  There was no evidence of weakness of the upper or 
lower extremities.  

In June 2003, the veteran was afforded a VA general medical 
examination.  The veteran related that she had muscle and 
joint pain as well as headaches.  Physical examination 
revealed that the veteran had pain in both hip areas and 
limped.  She used a cane to support herself.  Abdomen 
examination was negative.  Musculoskeletal examination 
revealed that range of motion in all joints was normal.  
Neurolgic examination revealed that cranial nerves were 
normal with no sensory or motor deficit.  Plantar was 
downgoing.  The diagnosis was fibromyalgia.  It was also 
noted that the veteran had PTSD and depression.  

In September 2004, the veteran was afforded a VA examination.  
At that time, she reported that cold weather exacerbated her 
fibromyalgia symptoms.  She reported that she had pain in 
both upper trapezius areas, her right hip, bilateral proximal 
forearms, and jaw pain.  She related that she had headaches 
and decreased memory.  She said that she only slept about 
three hours per night.  She was taking multiple medications.  
Physical examination revealed that the veteran was well-
developed and well-nourished.  She was in no acute distress.  
Muscular strength was normal throughout.  Trigger point 
examination was performed.  There was mild tenderness in the 
suboccipital regions bilaterally.  There was mild tenderness 
in the lateral neck regions.  There was moderate tenderness 
in the upper trapezius areas, bilaterally.  There was no 
tenderness medial to the scapular.  There was moderate 
tenderness in the right second intercostals space and mild 
tenderness on the left.  There was no tenderness distal to 
the lateral epicondyles.  There was mild tenderness of the 
upper outer buttocks.  There was mild tenderness in the 
proximal lateral thighs on the right and none on the left.  
There was mild tenderness bilaterally in the medial distal 
thighs.  It was noted that the veteran had normal rheumatoid 
testing in February 1998.  X-rays of the right hip were 
normal in December 2003.  X-rays of the lumbosacral spine in 
December 2003 showed degenerative joint disease at L5-S1.  It 
was noted that the veteran fulfilled the diagnosis for 
fibromyalgia.  

The examiner indicated that the functional loss by the 
veteran's history was indicated, but there were no objective 
findings.  By the veteran's report, she required continuous 
medication and the control was modest.  Therefore, the 
examiner opined that by her history, her symptoms were 
constant or nearly so and somewhat refractive to therapy.  
The examiner indicated that he had reviewed the record which 
showed subjective complaints, as indicated.  

The veteran is rated under Diagnostic Code 8850-5025.  Under 
Diagnostic Code 5025, it was noted that fibromyalgia is rated 
based on symptoms as follows: with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headaches, 
irritable bowel syndrome, depression, anxiety, or Raynaud's 
like symptoms.  A 10 percent rating is warranted for symptoms 
that require continuous medication for control.  A 20 percent 
rating is warranted for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one third of the time.  A 30 percent rating is warranted 
for symptoms that are constant, or nearly so, and refractive 
to therapy.  

In this case, the veteran has consistently reported symptoms 
of fibromyalgia throughout the time period of her appeal.  
These symptoms are primarily subjective.  The pertinent 
rating code notes that these symptoms of fibromyalgia include 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headaches, irritable bowel syndrome, 
depression, anxiety, or Raynaud's like symptoms.  The 
symptoms, as described under the rating code are in fact 
mostly of a subjective nature.  Therefore, the fact that the 
veteran's symptoms are subjective is consistent with the 
required criteria.  Some of the symptoms may not be 
objectively shown because of their nature.  

The veteran has consistently reported having musculoskeletal 
pain and tender points with associated fatigue, sleep 
disturbance, some paresthesias, headaches, irritable bowel 
syndrome, depression, and anxiety.  The Board notes that 
irritable bowel syndrome may be objectively confirmed and it 
has not been.  Nevertheless, the other symptoms have been 
consistently and repeatedly reported over the past 9 years, 
as confirmed by the record.  The veteran has been afforded 
multiple examination and has sought VA outpatient treatment.  
Her subjective complaints have been continually documented.  
Although there has been some variation in the reported 
symptoms over the years, the veteran has basically had these 
same symptoms present throughout the appeal.  On the recent 
September 2004 examination, the examiner was requested to 
opine as to the severity of the symptoms.  The examiner 
indicated that they were subjective and were subjectively 
noted in the record.  The examiner stated that the veteran 
required modest continuous control of her symptoms by 
medication.  The examiner described the symptoms as being 
constant or nearly so and somewhat refractive to therapy.  

The Board finds that the veteran's level of severity more 
nearly approximates that described for a 30 percent rating.  
A 20 percent rating is warranted for symptoms that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but are 
present more than one third of the time.  A 30 percent rating 
is warranted for symptoms that are constant, or nearly so, 
and refractive to therapy.  The VA examiner's opinion is more 
consistent with the requirements for a 30 percent rating.  
This is supported by the record.  The veteran reports the 
constant presence of her symptoms.  Even with medication and 
cortisone shots, she has received minimal relief.  
Accordingly, she meets the criteria for a 30 percent rating.  
This is the maximum rating under the applicable diagnostic 
code.  There is no other code which would be appropriate.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 30 percent rating for fibromyalgia.  


ORDER

A higher rating of 30 percent for fibromyagia is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


